Citation Nr: 9919629	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for laxity of the 
right knee, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for laxity of the left 
knee, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from February 1969 to 
February 1971, and from November 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the veteran's claims of 
entitlement to an increased rating for service-connected 
laxity of the right and left knees, with each knee separately 
evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  The veteran's right knee is not productive of moderate 
recurrent subluxation or lateral instability, and manifested 
by no more than slight lateral instability and reports of 
pain.

2.  The veteran's left knee is not productive of moderate 
recurrent subluxation or lateral instability, and manifested 
by no more than slight lateral instability and reports of 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
laxity of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a rating in excess of a 10 percent for 
laxity of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned his 
service-connected right and left knee disabilities do not 
reflect adequately the severity of his knee symptomatology.  
A claim for an increased evaluation is well grounded where 
the claimant asserts that a higher rating is justified due to 
an increase in severity of the service-connected condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has claimed that his right and left knee disabilities 
are more severe than his evaluations reflect, his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A.  § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The veteran's service medical records are remarkable for 
ongoing treatment of bilateral knee pain.  Service medical 
records show that at various times the veteran was thought to 
have a posterior horn meniscal tear of the right knee, and a 
possible posterior horn medial meniscal tear of the left 
knee.  The veteran's separation examination report, dated in 
April 1992, shows that his musculoskeletal system was 
clinically evaluated as normal, and an accompanying report of 
medical history noted a report of bilateral torn knee 
cartilage, NCD (not considered disabling).  

As for post-separation medical reports, a "periodic non-
flying" examination report, dated in September 1995, notes 
recurrent bilateral knee pain.  Attached VA outpatient 
treatment records, dated between 1993 and 1995, contain 
assessments that include "early DJD" (degenerative joint 
disease), subchondral sclerosis, and bilateral knee pain 
which was associated with degenerative joint disease of the 
knees.

A review of the veteran's written statements, and the 
transcript from his hearing, held in February 1995, shows 
that the veteran asserts that he has constant knee pain, as 
well as swelling each day after work.  He stated that he 
takes two different pain medications for control of his knee 
pain.  

In April 1993, the RO granted service connection for laxity 
of the right and left knees, with each knee evaluated as 10 
percent disabling.  In September 1994, the veteran filed an 
increased rating claim as to both knees.  In December 1994, 
the RO denied his claim.

At this point, the Board notes that the veteran has been 
granted service connection for laxity of the right and left 
knees, and that in rating decisions dated in April and June 
of 1993, the RO specifically denied service connection for 
arthritis of the knees.  These decisions were not appealed, 
and are final.  See 38 U.S.C.A. § 7105(b),(c) (West 1991).  
Furthermore, the veteran has not sought to reopen a claim for 
service connection for arthritis of the knees.  See 
38 U.S.C.A. § 5108 (West 1991).  Therefore, to the extent 
that the medical evidence allows for separation of the 
residuals of the veteran's arthritis of the knees from the 
residuals of his service-connected laxity of the right and 
left knees, the veteran's evaluation of his laxity of the 
right and left knees may not include the symptoms of 
arthritis of the knees.   

A.  Right Knee

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
38 C.F.R. § 4.7.  In this case, no moderate instability or 
recurrent subluxation of the right knee has been described.  
The veteran's July 1995 VA examination report includes a 
diagnosis of residual injury, right knee, 1969.  There was a 
slight lateral laxity present, but no heat, redness or fluid 
in the knees.  The veteran's November 1996 VA examination 
report shows no findings of instability for the right knee.  
The relevant diagnosis was patellofemoral syndrome.  Recent 
VA outpatient treatment reports, dated in June 1997, and in 
August and December of 1998, note that the veteran had a full 
range of motion in the knees, and there were no findings 
showing effusion, warmth or swelling of the knees.  Based on 
the foregoing, the Board finds that the evidence of 
instability and pain for the right knee warrant, at most, a 
10 percent rating under Diagnostic Code 5257. 

B.  Left Knee

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
38 C.F.R. § 4.7.  In this case, no moderate instability or 
recurrent subluxation of the left knee has been described.  
The veteran's July 1995 VA examination report includes a 
diagnosis of a normal left knee.  There was a slight lateral 
laxity present, but no heat, redness or fluid in the knees.  
The veteran's November 1996 VA examination report shows that 
the findings for the left knee included slight swelling, 
slight lateral instability, positive bulge sign, and 
indications of subpatellar pain.  The diagnoses were 
patellofemoral syndrome and lateral instability.  Recent VA 
outpatient treatment reports, dated in June 1997, and in 
August and December of 1998, note that the veteran had a full 
range of motion in the knees, and there were no findings 
showing effusion, warmth or swelling of the knees.  Based on 
the foregoing, the Board finds that the evidence of 
instability and pain for the left knee warrants, at most, a 
10 percent rating under Diagnostic Code 5257. 

C.  Conclusion

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  The Board further notes that an August 1998 VA X-ray 
report contains an impression noting "minimal osteophyte 
formation of tibial space associated," and that a VA 
outpatient report, dated in December 1998, contains an 
assessment of chronic bilateral knee pain secondary to 
degenerative joint disease-osteoarthritis.  As stated 
previously, the RO denied service connection for arthritis of 
the knees on two occasions in 1993, and these decisions were 
not appealed.  The veteran has not sought to reopen this 
claim.  Therefore, as the veteran's knee pain has 
consistently been associated with his arthritis, and since 
the most recent VA outpatient treatment report, dated in 
December 1998, shows that a VA examiner determined that the 
veteran's chronic knee pain was secondary to his arthritis, 
such pain may not be considered in these evaluations.  

As for the possibility that either knee may receive a higher 
rating under another diagnostic code, the ranges of motion of 
the veteran's right and left knees do not meet the level of 
limitation contemplated for a compensable rating under 
Diagnostic Codes 5260 or 5261.  Under those codes, 
noncompensable ratings begin where flexion is limited to 60 
degrees, or extension is limited to 5 degrees.  A 10 percent 
evaluation under those codes requires that extension be 
limited to 10 degrees, or that flexion be limited to 45 
degrees.  A 20 percent evaluation under those codes requires 
that extension be limited to 15 degrees, or that flexion be 
limited to 30 degrees.  

In this case, the VA examination report dated in July 1995 
shows that the veteran had 0 (zero) degrees of extension, and 
140 degrees of flexion, in both knees.  The VA examination 
report of November 1996 shows that the veteran had 0 (zero) 
degrees of extension, and 80 degrees of flexion in his right 
knee, and 0 (zero) degrees of extension, and 150 degrees of 
flexion in his left knee.  In addition, VA outpatient 
treatment reports, dated in June 1997, and in May and 
December of 1998, show that the veteran was found to have a 
full range of motion in his knees.  Thus, a compensable 
rating under these codes requires a greater limitation of 
motion than has been shown.  Hence, an increased rating is 
not warranted pursuant to Diagnostic Codes 5260 or 5261.

Finally, in absence of evidence of ankylosis (Diagnostic Code 
5256) or impairment of the tibia and fibula (Diagnostic Code 
5262), there is no basis for evaluating of the veteran's 
disabilities under any other diagnostic code.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5256, 5262 (1998).

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's 
currently diagnosed laxity of the right and left knees is 
inconsistent with the presence of more than a slight 
disability, and a separate 10 percent rating for each knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  To that 
extent, the written testimony of the veteran as to an 
increased level of severity of the disabilities at issue is 
unsupported.  As such, a schedular evaluation in excess of 10 
percent is not for assignment for either knee.

Lastly, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected knee disabilities, nor has there been a 
showing of interference with his employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Although the veteran has testified that his 
employment severely aggravates his knee disabilities, he has 
not testified that he has lost work time due to his service-
connected knee disabilities, and the record is devoid of 
objective evidence which indicate that the veteran's 
bilateral knee disabilities present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluations are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (193) ( noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these decisions the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for laxity of the right 
knee is denied.

An evaluation in excess of 10 percent for laxity of the left 
knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

